NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUTHIE O.E. HENRY,                              No.    19-35939

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05583-RBL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted February 2, 2021**
                              Seattle, Washington

Before: GRABER, McKEOWN, and PAEZ, Circuit Judges.

      Ruthie Henry appeals the district court decision affirming the Commissioner

of Social Security’s denial of disability benefits. Reviewing the agency’s

factfinding for substantial evidence, Biestek v. Berryhill, 139 S. Ct. 1148, 1154



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(2019), we affirm.

      The Administrative Law Judge (“ALJ”) performed the five-step analysis and

determined that Henry was not disabled. The ALJ found that Henry would be able

to conduct her past work as an administrative clerk in addition to other jobs

existing in significant numbers in the national economy. Under our deferential

review, if the record could reasonably support either affirming or reversing, we

must affirm. Hiler v. Astrue, 687 F.3d 1208, 1211 (9th Cir. 2012).

      The ALJ’s evaluation of the medical evidence is supported by substantial

evidence. The conclusion that Henry’s anxiety and depression were non-severe

impairments is supported by the evidence that her symptoms were controlled

effectively with medication. See Warre ex rel. E.T. IV v. Comm’r of Soc. Sec.

Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled

effectively with medication are not disabling for the purpose of determining

eligibility for [disability] benefits.”). The conclusion that Henry’s hand tremor,

carpal tunnel syndrome, and bipolar disorder were also non-severe impairments is

supported by the absence of evidence establishing severe impairment during the

relevant period. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (burden

on claimant to establish disability). The limited weight given to Dr. Harrison’s

testimony is supported by the conflict between his testimony and other record

evidence. See Ford v. Saul, 950 F.3d 1141, 1155–56 (9th Cir. 2020) (holding that


                                          2
an examining physician’s opinion may be discounted if it is contradicted by other

medical opinions and the ALJ cites specific and legitimate reasons for discounting

it). Finally, though Henry disagrees with the weight given to the non-examining

doctors’ opinions, we are not a factfinder and may not adopt an alternate

interpretation of those opinions, even if it would also be reasonable.

      The ALJ’s discounting of Henry’s testimony is supported by substantial

evidence. The ALJ considered Henry’s testimony about her limitations but

ultimately found it to be inconsistent with other evidence, such as her successful

recovery from the heart attack and frequent physical activity including daily walks.

An ALJ may discount a claimant’s testimony when it conflicts with record

evidence. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

2009).

      The ALJ’s discounting of the testimony of Henry’s husband, Bart Henry, is

supported by substantial evidence. The ALJ found that his testimony primarily

related to symptoms occurring outside the relevant period. Also, because the

testimony overlaps, some of the reasons given by the ALJ for discounting Henry’s

testimony further support the discounting of Bart Henry’s testimony. See Molina

v. Astrue, 674 F.3d 1104, 1114, 1122 (9th Cir. 2012) (holding that an ALJ must

give germane reasons for discounting lay testimony and that a failure to do so is

harmless if evidence that the ALJ cited as discrediting other testimony also


                                          3
discredits the lay testimony).

      The ALJ’s residual functional capacity assessment was proper, based on

findings supported by substantial evidence, and free of harmful legal error.

      The ALJ’s findings at steps four and five are supported by substantial

evidence. Henry argues that the ALJ erred by posing incomplete hypotheticals to

the vocational expert. But the hypotheticals were incomplete only insofar as we

adopt Henry’s assessment of the facts over the ALJ’s assessment of the facts,

which we cannot do.

      AFFIRMED.




                                         4